Citation Nr: 1506281	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for chronic bronchitis.

2. Entitlement to a disability evaluation in excess of 30 percent for migraine headaches.

3. Entitlement to a disability evaluation in excess of 10 percent for degenerative changes, left shoulder.

4. Entitlement to a compensable disability evaluation for prostatitis.

5. Entitlement to a disability evaluation in excess of 20 percent for degenerative changes, acromioclavicular joint, right shoulder, with decreased mobility.

6. Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease, lumbosacral spine, and intervertebral disc syndrome.

7. Entitlement to a disability evaluation in excess of 20 percent for sciatic peripheral neuropathy, right lower extremity, as secondary to degenerative disc disease.

8. Entitlement to a disability evaluation in excess of 10 percent for left knee sprain.

9. Entitlement to a disability evaluation in excess of 10 percent for right knee sprain.

10. Entitlement to service connection for erectile dysfunction.

11. Entitlement to service connection for Alzheimer's disease.

12. Entitlement to service connection for diabetes.

13. Entitlement to service connection for sleep apnea.

14. Entitlement to service connection for thyroid problem.

15. Entitlement to service connection for neck pain condition.

16. Entitlement to service connection for Parkinson's disease.

17. Entitlement to service connection for chest pain.

18. Entitlement to service connection for depression.

19. Entitlement to service connection for plantar warts.

20. Entitlement to service connection for left leg condition.

21. Entitlement to service connection for right leg condition.

22. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was later transferred to San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran originally requested a hearing on his October 2012 Form 9, but rescinded the request in writing in June 2014.

The issues of increased rating for migraine headaches, degenerative changes of the left shoulder, prostatitis, degenerative changes of the right shoulder, degenerative disc disease, sciatic peripheral neuropathy of the right lower extremity, left knee sprain, and right knee sprain; and service connection for erectile dysfunction, Alzheimer's disease, diabetes, sleep apnea, thyroid problem, neck pain condition, Parkinson's disease, chest pain, depression, plantar warts, left leg condition, right leg condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran had FEV-1/FVC values ranging from 77 to 82.7 percent; an examiner deemed FEV-1/FVC as the most accurate pulmonary function test in reflecting the extent of the Veteran's respiratory disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic bronchitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in January 2011 and September 2012.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his chronic bronchitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Chronic Bronchitis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently rated under Diagnostic Code 6600 for chronic bronchitis, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Chronic bronchitis is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), and (3) Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), providing that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  

Diagnostic Code 6600 provides that a 10 percent rating is assignable for a FEV-1 value of 71 to 80 percent predicted, an FEV-1/FVC value of 71 to 80 percent, or a DLCO (SB) value of 66 to 80 percent predicted.  A 30 percent rating is assignable for an FEV-1 value of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  As stated below, there were no findings in the record of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy; therefore, the Veteran does not qualify for a 100 percent rating.

In VA treatment records from September 2010, the Veteran stated that he had a history of bronchitis that occurs three to four times a year.  He described that sometimes he coughed so much that he felt like he might pass out.  An emergency room record from November 2009 noted that the Veteran came in because he believed he had a stroke, but that he was merely suffering symptoms of his chronic bronchitis.

The Veteran underwent a VA examination in January 2011.  The examiner noted that the Veteran had chronic bronchitis starting in 1980.  The Veteran's symptoms included hemoptysis, cough with purulent sputum, orthopnea and shortness of breath at rest.  He contracted infections easily, the symptoms of which lasted up to two weeks, and occurred periodically four times per year.  These were treated with antibiotics, and when he contracted infection, he required bed rest and treatment by a physician as often as once a month, each time lasting two weeks.  The Veteran had no episodes of respiratory failure, and did not require the use of outpatient oxygen treatment.  The Veteran's PFT results from that examination showed that he had an FEV-1 value of 61 percent predicted, and his FEV-1/FVC value was 77 percent.  A DLCO test was not performed, because the examiner stated the other tests were sufficient to establish the Veteran's pulmonary status.  The examiner diagnosed chronic bronchitis with obstructive disease and prominence of lung markings.

In January 2012, the Veteran underwent another PFT.  In this test, the Veteran's FEV-1value was 64 percent predicted, and his FEV-1/FVC value was 80 percent.  The examiner noted that the Veteran's vital capacity was low, which may indicate restrictive lung disease.  The examiner noted that the Veteran would benefit from having a DLCO test done, to "more clearly define the abnormality."

In September 2012, the Veteran underwent another VA examination.  On the disability benefits questionnaire (DBQ), the examiner indicated that the Veteran had chronic bronchitis since 1993, at least three times a year.  He noted that the Veteran had chest pains, respiration problems, creation of excessive mucus which was sensitive and contained traces of blood, loss of balance with heavy coughing attacks, and feeling loss of consciousness from lack of oxygen.  The form also showed that the Veteran had three episodes of respiratory failure in the preceding twelve months, and incapacitating episodes of infection for zero to no more than two weeks out of the year.  A chest x-ray revealed a normal chest.  The Veteran's PFT results included an FEV-1 value of 67 percent predicted, and an FEV-1/FVC value of 82.7 percent.  The examiner noted that the FEV-1/FVC test result most accurately reflected the Veteran's current pulmonary function, and that a DLCO test was not indicated for the Veteran's condition.  The examiner indicated in a check-box that the Veteran had chronic obstructive pulmonary disease, or COPD, and indicated in his notes at the end that "the diagnosed COPD also covers the established diagnosis" of chronic bronchitis.

In February 2013 the Veteran underwent another PFT.  His FEV-1 value was 57 percent predicted, and his FEV-1/FVC value was 78 percent.  The technician at the test noted that the results were the best obtainable; at one point, the Veteran refused to continue testing because the albuterol used as a bronchodilator made him feel ill.  The physician noted that the Veteran's vital capacity was low, and ordered a DLCO to be performed.  The Veteran's DLCO results were 102 percent predicted, which the physician indicated was normal.  The Veteran underwent another PFT in March 2013 during the course of his treatment at the VA.  His FEV-1 value was 57 percent predicted, and his FEV-1/FVC value was 78 percent.

Throughout the appeal period, there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.  The Veteran's FEV-1 values ranged from 57 to 67 percent predicted, and his FEV-1/FVC values ranged from 77 to 82.7 percent.  His only DLCO test result was 102 percent predicted.  For the tests where it was indicated, the examiners typically indicated that the Veteran's FEV-1/FVC test most accurately reflected the Veteran's pulmonary condition.  Typically, when there is a disparity between the results of the different tests within a PFT such that the level of evaluation would differ depending on which test was used, the Board is instructed to use the test result that the examiner states most accurately reflects the Veteran's level of disability.  38 C.F.R. § 4.97(d)(6).  In this case, the examiner indicated that the  FEV-1/FVC values most accurately represented the Veteran's level of disability, and in this instance, the values support no more than a 10 percent rating. It is acknowledged that the Veteran's FEV-1 results consistently fall in the range of 56 to 70 percent predicted; however, such values have not been indicated by an examiner as most accurately reflecting the extent of the Veteran's disability. 
Therefore, the Board finds that the Veteran does not warrant an increased rating in excess of 10 percent rating for his chronic bronchitis.

The Board is required to examine other codes under which the Veteran's condition could be rated.  Given the September 2012 VA examination's indication of COPD, the Veteran could be rated under Diagnostic Code 6604.  However, the rating criteria for Diagnostic Codes 6600 and 6604 are identical; the Veteran does not gain an advantage by being rated under Diagnostic Code 6604.  Therefore, the Board will continue to rate him under Diagnostic Code 6600.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's chronic bronchitis are contemplated by the schedular criteria set forth in Diagnostic Code 6600.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected chronic bronchitis, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration of this specific disability is not in order.


ORDER

An increased rating in excess of 10 percent rating is denied for chronic bronchitis.


REMAND

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is raised by the record in this case.  In a January 2013 VA medical record, the Veteran's treating physician noted that the Veteran "cannot work because of his back pain, and 'I fall asleep at the computer.'"  Because the Veteran's degenerative disc disease is service-connected, this is enough to plausibly raise a claim that the Veteran cannot work because of his underlying service-connected disability.  Additionally, the Veteran is currently rated at 80 percent.  The Veteran does not meet the criteria of 38 C.F.R. § 4.16(a), which requires that for a veteran with more than two disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  However, because the Veteran's treatment records reflect that he is unable to work at least partially due to a service-connected disability and his disability picture nearly approximates that required for 38 C.F.R. § 4.16(a), the Board remands a claim of TDIU to the RO under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of the Compensation and Pension Service for extraschedular consideration any cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a).  

With regard to the Veteran's increased rating for migraine headaches, degenerative changes of the left shoulder, prostatitis, degenerative changes of the right shoulder, degenerative disc disease, sciatic peripheral neuropathy of the right lower extremity, left knee sprain, and right knee sprain; and service connection for erectile dysfunction, Alzheimer's disease, diabetes, sleep apnea, thyroid problem, neck pain condition, Parkinson's disease, chest pain, depression, plantar warts, left leg condition, and right leg condition claims, the RO denied service connection or issued a rating lower than the Veteran desired for all the claims in rating decisions from December 2013 and February 2014.  The Veteran filed a timely Notice of Disagreement in March 2014.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted.

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims of increased rating for migraine headaches, degenerative changes of the left shoulder, prostatitis, degenerative changes of the right shoulder, degenerative disc disease, sciatic peripheral neuropathy of the right lower extremity, left knee sprain, and right knee sprain; and service connection for erectile dysfunction, Alzheimer's disease, diabetes, sleep apnea, thyroid problem, neck pain condition, Parkinson's disease, chest pain, depression, plantar warts, left leg condition, and right leg condition.  Inform the Veteran that his claims will not be returned to the Board unless he perfects an appeal by filing a timely substantive appeal.

 3. When the development requested has been completed, the case should again be reviewed by the RO and the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


